                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
UNITED STATES DISTRICT COURT                                                      DATE FILED: 6/28/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :     18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :           ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 23, 2020, the Court adjourned sine die the final pretrial

conference and the bench trial in this matter due to the COVID-19 pandemic, Dkt. 84;

        IT IS HEREBY ORDERED that the bench trial will begin on Monday, July 26, 2021, at

10:00 A.M.

        IT IS FURTHER ORDERED that the final pretrial conference is scheduled for Wednesday,

July 21, 2021 at 2:00 P.M. At the final pretrial conference, the parties must be ready to present a

mutually agreeable interpreter to be available to translate for Mr. Hadash as needed. All witnesses

must meet the SDNY Courthouse entry rules at the time of trial. The Court strongly encourages all

parties and witnesses to be fully vaccinated prior to the trial date (i.e., at least two weeks post the

second shot for a two-shot series or post the single shot for a single shot series).

        IT IS FURTHER ORDERED that both the bench trial and the final pretrial conference will

be held in person in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at

40 Foley Square, New York, New York 10007. Per the Southern District of New York (“SDNY”)

COVID-19 Courthouse Entry Program, any person who appears at any SDNY courthouse must

complete a questionnaire and have his or her temperature taken. Only those individuals who meet
the courthouse entry requirements will be permitted entry. Please see the enclosed instructions.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend the final

pretrial conference or the trial by dialing 1-888-363-4749, using the access code 3121171 and the

security code 1391. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.




SO ORDERED.

                                                     _________________________________
Date: June 27, 2021                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                  3
